DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (A preliminary study about the influence of high hydrostatic pressure processing in parallel with oak chip maceration on the physicochemical and sensory properties of a young red wine).
Tao et al discloses that wine is traditionally aged in oak barrels or in contact with oak chips (page 545). However, Tao et al discloses that there is a need in “novel aging technology that can modify wine composition rapidly and positively and accelerate the transfer of oak-related compounds from oak wood into wine could benefit the winemaking industry, especially when it is used to age wines with low aging potential” (page 545). Tao et al suggests that High hydrostatic pressure processing (HHP or HPP) can be potentially used to process wines macerated with oak chips, so as to accelerate the release of oak-related compounds and modify wine composition within a short processing time (page 546).
In regard to the recitation of the “substance” in claim 1, Tao et al discloses the French oak chips with a light toasting (mixed varieties of Quercus sessilijlora and Quercus robur) were purchased from the local company named HomeBrew in Ireland. The chips are approximately in the cylindrical shape with an average length of 5.70 mm and a diameter of 0.54 mm (page 546).
In regard to the recitation of the “infusion liquid” in claim 1, Tao et al discloses

In regard to the high pressure processing system in claims 1 and 4-8, Tao et al discloses:
A high pressure system (U33, Unipress, Poland) equipped with a 100-cm3 cylindrical shape pressure chamber from the Institute of Animal Reproduction and Food Research of Polish Academy of Sciences in Olsztyn, Poland was used. A refrigeration bath circulator (CC-405, Huber, Germany) was connected to the HHP equipment to regulate the temperature in the pressure chamber. A Teflon tube (50 ml) was filled with wine and oak chips were added at a dose level of 5 g/L. Polypropylene glycol was used as the pressure- transmitting fluid. 
The Teflon tube containing wine and oak chips was subjected to different pressure treatments at 18 °C. The effects of pressure and pressure holding time on wine characteristics were taken into consideration. The levels of pressure were 250, 450 and 650 MPa, while the levels of pressure holding time were 5, 15, 30 and 45 min (page 546).

One of ordinary skill in the art would have been motivated to employ any conventional HHP equipment that is suitable for the high pressure processing. Tao et al discloses the results demonstrated that HHP processing was able to enhance the extraction of oak-related compounds from oak chips into wine and simultaneously increase the wine antioxidant activity (page 552).
Hence, Tao et al discloses that wine was infused with oak-related compounds from oak chips. The detailed information about phenolic composition of wines treated by HHP for 45 min, control wine and wine macerated with oak chips alone for 45 min is presented in Table 1 below. In regard to the recitation of pressure in claims 1 and 17, Tao et al discloses 250, 450 and 650 MPa (36259, 65267 and 94274 Psi respectively) and time period of 30minutes (page 551).


    PNG
    media_image1.png
    326
    1052
    media_image1.png
    Greyscale


Tao et al is silent as to the wine (infusion liquid) alcoholic strength (i.e. alcohol content). Claims recite alcoholic content of at least 20% by volume. 
Further in regard to the concentration and pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration and pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Hence, Tao et al meets the limitations of a method for infusing a flavor from a substance into an infusion liquid by placing the infusion liquid (wine) and the substance (wood chips) into a container such as Teflon tube, wherein the infusion liquid contains alcohol (wine); 
In regard to claim 18, Tao et al polypropylene glycol was used as the pressure- transmitting fluid. One of ordinary skill in the art would have been motivated to modify Tao et al and to employ any conventional pressure-transmitting fluid.

Claims 1-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (A preliminary study about the influence of high hydrostatic pressure processing in parallel with oak chip maceration on the physicochemical and sensory properties of a young red wine) in view of Watson (US 2010/0092636 A1).
Tao et al is taken as cited above. Tao et al is silent as to the wine (infusion liquid) alcoholic strength (i.e. alcohol content). Claims recite alcoholic content of at least 20% by volume. Tao et al is also silent as to the tequila as an infusion liquid and fruit as an infusion substance.
Watson et al discloses a method of creating an aged, ethanol-containing beverage using pressure for distinct periods of time of less than 3 months and at least one wood piece to create a wood flavored alcoholic beverage similar to beverages aged 10 to 30 years without losing any volume of product during the method (Abstract). Watson et al discloses pressurizing alcoholic 
In regard to the alcoholic beverages, Watson et al discloses grain spirit, a whiskey, a whisky, a bourbon, a rum, a cachaca, a brandy, an Armagnac, a cognac, a vodka, a tequila, a mescal, a wine, an ale, a beer, an eau de vie (claim 5). 
In regard to the substance being a fruit as recited in claim 16, Watson et al discloses:
In an embodiment, the method can further comprise the addition of a small amount of a fruit, a vegetable, a flower, a herb, a spice, or combinations thereof. The fruit, the vegetable, the flower, the herb, the spice, or any combination thereof can be roasted, dehydrated, fresh, dried, or combinations thereof ([0048]). 
In regard to the alcoholic strength of the beverages, Watson et al discloses “the percentage of ethanol is between 35 percent and 80 percent” (claim 7).
Both references are directed to the accelerated aging of alcoholic beverages that is achieved by contacting the alcoholic beverage with an infusion substances such as wood, fruit and other flavoring materials and subjecting the mixture to a pressurization treatment. One of ordinary skill in the art would have been motivated to modify Tao et al and to employ the same treatment as disclosed by Tao et al to other alcoholic beverages that benefit from accelerated aging that is achieved by high pressure processing treatment as disclosed by Tao et al. Watson et al discloses treatment of both higher and lower alcoholic strength beverage such as wine and tequila. In addition to wood, Watson et al discloses contacting alcoholic beverages with fruit. Therefore, one of ordinary skill in the art would have been motivated to modify Tao et al in view of Watson et al and to use tequila as an infusion liquid and fruit as a substance.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new ground of rejection.
Mencacci et al (US 4,003,302 A) is no longer applied as a prior art reference.  Watson (US 2010/0092636 A1) is no longer applied as a primary reference.
Claims 1-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (A preliminary study about the influence of high hydrostatic pressure processing in parallel with oak chip maceration on the physicochemical and sensory properties of a young red wine). Claims 1-8 and 16-18 are also rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (A preliminary study about the influence of high hydrostatic pressure processing in parallel with oak chip maceration on the physicochemical and sensory properties of a young red wine) in view of Watson (US 2010/0092636 A1).
Tao et al is relied upon as a teaching of a method for infusing a flavor from a substance into an infusion liquid by placing the infusion liquid (wine) and the substance (wood chips) into a container such as Teflon tube, wherein the infusion liquid contains alcohol (wine); sealing the container with wine and wood chips; providing a pressurization liquid (the pressure- transmitting fluid) in contact with container, wherein the Teflon tube separates the pressurization liquid from the infusion liquid; wherein the pressurization liquid is under a pressure, wherein the vessel infusion liquid is under a pressure, and wherein increasing the pressure of the pressurization liquid increases the pressure of the infusion liquid; and pressurizing the pressurization liquid to a predetermined pressure between 7,250 PSI and 116,000 PSI (36259, 65267 and 94274 Psi) for a predetermined  duration to thereby hydraulically pressurize the infusion liquid within the bag,  wherein the flavor from the substance is infused into the infusion liquid by pressurizing the pressurization liquid at the predetermined pressure for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791